a matrimonial action in which the parties were divorced by judgment dated June 18, 1971, the plaintiff husband appeals from (1) a judgment of the Supreme Court, Westchester County (Delaney, J.), dated June 30, 1988 which, upon a ruling denying his application to modify the judgment of divorce to terminate his obligation to pay alimony, is in favor of the defendant wife and against him in the principal sum of $95,000 for arrears of alimony due, and (2) a judgment of the same court, entered April 9, 1989, which, upon a ruling denying his application for similar relief, is in favor of the defendant wife and against him in the principal sum of $12,500.
Ordered that the judgments are affirmed, with one bill of costs.
We find that, under the circumstances of this case, the Supreme Court did not err in concluding, in both instances, that there was no basis for a downward modification or termination of the appellant’s alimony obligation. Rubin, J. P., Balletta, Rosenblatt and Miller, JJ., concur.